DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/07/2022, with respect to the rejection(s) of claim(s) 7-8 under 35 U.S.C. 103 have been fully considered and are persuasive, since the previously cited prior art fails to disclose the limitations added.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made after further search and consideration in view of the new limitations added to the amended claims.
Claim Objections
Claim 7 is objected to because of the following informalities:  in lines 4-6 of the claim, the phrase "the distal portion of the protection device comprising: a handle including a port" contains an error. Shown in Fig. 1, and stated in the specification, the handle is located at the proximal end of the protection device, not the distal end (  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 requires “an arterial pressure monitoring device disposed within the handle”, however the drawings and specification do not require that the arterial pressure monitoring device be within the handle, only connected to it. Fig. 1 does not show the arterial pressure monitoring device within the port 58 or the handle 54 and the specification only states that: “The port 58 can also or alternatively be used to monitor blood pressure at the target location, for example by connecting an arterial pressure monitoring device in fluid communication with a lumen 68 of the outer sheath 52” (page 10, lines 25-28, emphasis added). It is recommended that this claim be amended to reflect the relationship stated in the specification, since the disclosure does not support the arterial pressure monitoring device being disposed within the handle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (PGPub US 2007/0066991 A1) in view of Purcell et al. (PGPub US 2016/0310255 A1) and Rogers et al. (PGPub US 2016/0317288 A1).
With respect to claim 7, Magnuson discloses a method of inhibiting embolic material from entering vasculature (abstract), and that emboli often travel into the cerebral vasculature and restrict blood flow (PP [0005]: "Often the treated regions are in the coronary, carotid or even cerebral arteries. One procedure for treating an occluded or stenosed blood vessel is angioplasty… These emboli may travel along the vessel and become trapped in a smaller blood vessel restricting blood flow to a vital organ, such as the brain"). Magnuson further discloses a method comprising positioning a guidewire (60 in Figs. 3A-B, PP [0040]: "As shown, the assembly 40 may also include a wire guide 60 configured to be percutaneously inserted within the vasculature to guide the inner catheter 52 to a location adjacent a stenotic lesion") through the vasculature, tracking a distal portion of a protection device (40 in Figs. 3A-B) over the guidewire (PP [0044]: "The device 10 is then loaded at the proximal end of the balloon catheter 42 and is advanced through the inner lumen thereof for deployment through its distal end", PP [0040]: "The wire guide 60 provides the inner catheter 52 (and balloon catheter 42) a path during insertion within the body vessel"), the distal portion of the protection device (40) comprising an outer sheath (42) having a lumen (PP [0039]: "an inner catheter 52 having a distal end 54 through which the balloon catheter 42 is disposed for deployment in the body vessel", the balloon catheter 42 travels through inner catheter 52, therefore 52 has a lumen) the lumen being in fluid communication with a target location (see Fig. 3B, lumen at distal end 54 of outer sheath 52 is open to the surrounding fluids at the target location); and a self-expanding filter assembly (10 in Fig. 1) within the outer sheath (42, PP [0044]: "The device 10 is then loaded at the proximal end of the balloon catheter 42 and is advanced through the inner lumen thereof for deployment through its distal end") and at least one of proximally retracting the outer sheath (42 in Figs. 3A-B) and distally advancing the self-expanding filter assembly (10 in Fig. 1, PP [0044]) to deploy the self-expanding filter assembly (10 in Fig. 1) from the outer sheath (42 in Figs. 3A-B) (PP [0044]: "The device 10 is then loaded at the proximal end of the balloon catheter 42 and is advanced through the inner lumen thereof for deployment through its distal end").
	However, Magnuson fails to disclose (1) a handle including a port, wherein (2) the lumen of the outer sheath is in fluid communication with an arterial pressure monitoring device disposed within the handle and adapted to monitor blood pressure at the target location, (3) measuring blood pressure at the port, or (4) a method of inhibiting embolic material from entering cerebral vasculature, comprising positioning a guidewire through a subclavian artery and into an ascending aorta to deploy the self-expanding filter assembly from the outer sheath in the ascending aorta.
	In the same field of endeavor of embolic protection (abstract), Purcell et al. teaches a protection device (200 in Fig. 2) comprising an outer sheath (210) having a lumen (221 in Fig. 2A). Purcell et al. further teaches a handle (206 in Fig. 2) including a port (58), and that the lumen (221 in Fig. 2A) is in fluid communication with a target location and in fluid communication with an arterial pressure monitoring device disposed at the handle (206) and adapted to monitor blood pressure at the target location (PP [0056]: “The port 212 can also or alternatively be used to monitor blood pressure at the target location, for example by connecting an arterial pressure monitoring device in fluid communication with a lumen 221 (FIG. 2A) of the outer sheath 210”). Purcell et al. further teaches a method comprising measuring blood pressure at the port (212, see PP [0056]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Magnuson disclosure to incorporate the teachings and include a handle including a port, wherein the lumen of the outer sheath is in fluid communication with an arterial pressure monitoring device disposed within the handle and adapted to monitor blood pressure at the target location, and a method comprising measuring blood pressure at the port. One of ordinary skill in the art would have been motivated to perform this modification because utilizing the handle of Purcell et al. and including the arterial pressure monitoring setup taught therein would have been a simple substitution that would have yielded predictable results.
	Rogers et al. also teaches, in the same field of endeavor of embolic protection (abstract), a method of inhibiting embolic material from entering cerebral vasculature (PP [0010]: "There is also a need for an access system that provides protection from cerebral embolic complications during the procedure"), the method comprising positioning a device (113, Fig. 18A) through a right subclavian artery (PP [0012]: "In one aspect, there is disclosed a system for aortic valve treatment, comprising: an arterial access sheath adapted to be introduced into an access site at the… right subclavian artery", this device is contemplated for introduction at the right subclavian artery regardless of what Fig. 18A shows) and into the ascending aorta (unmarked in Fig. 18A, shown below) to deploy a self-expanding filter assembly (113, PP [0053]: “The expandable frame of the filter frame is sized and shaped to traverse the entire diameter of the aorta when deployed”) from an outer sheath (110) in the ascending aorta (shown below, next page).

    PNG
    media_image1.png
    626
    508
    media_image1.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Magnuson disclosure to incorporate the teachings of Rogers et al. and specifically include a method of inhibiting embolic material from entering cerebral vasculature, comprising positioning a guidewire through a subclavian artery and into an ascending aorta to deploy the self-expanding filter assembly from the outer sheath in the ascending aorta. One of ordinary skill in the art would have been motivated to perform this modification because orienting the self-expanding filter assembly of Magnuson within the vasculature such that it enters through the right subclavian artery (RSCA) and deploys in the ascending aorta (AA) is simply applying a known technique (entrance through the RSCA and deployment in the AA) to a known device (the device of Magnuson) ready for improvement to yield predictable results. Applying the device of Magnuson to the areas described by Rogers et al. therefore would have been obvious.
Regarding claim 8, Magnuson further discloses wherein the self-expanding filter assembly (10 in Fig. 1) comprises a frame (16), a filter element (14), and a support element (22, PP [0025]: "The middle portion 22 supports the outer edges of the filter portion 14 against the inside of a vessel").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771